Citation Nr: 1529475	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a lumbosacral strain prior to March 12, 2015.  

2. Entitlement to a rating in excess of 40 percent for a lumbosacral strain since March 12, 2015.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to October 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  Prior to March 12, 2015, lumbosacral strain was manifested by forward flexion greater than 60 degrees, combined range of motion greater than 120 degrees, and no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and was without incapacitating episodes.  

2.  Effective March 12, 2015, lumbosacral strain was characterized by some degree of forward flexion without evidence of unfavorable ankylosis or incapacitating episodes.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for a lumbosacral strain prior to March 12, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2014).

2. The criteria for a rating in excess of 40 percent for a lumbosacral strain since March 12, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, DC 5237 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased initial ratings for a disability of the thoracolumbar spine.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Under the relevant regulations for spinal disabilities, a higher than 10 percent rating will be warranted when the evidence shows the following:

* unfavorable ankylosis of the entire thoracolumbar spine (50 percent) or;
* forward flexion of the thoracolumbar spine 30 degrees or less (40 percent) or favorable ankylosis of the thoracolumbar spine or;
* forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees (20 percent) or;
* combined range of motion of the thoracolumbar spine not greater than 120 degrees (20 percent) or; 
* muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); 
* X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations (20 percent under DC 5003); 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5237.  

Spinal disorders must also be considered under the criteria of intervertebral disc syndrome (IVDS), if applicable.  IVDS is rated based on the total duration of incapacitating episodes over the past 12 months under DC 5243, which provides a 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, with higher ratings assigned for longer time periods of incapacitating episodes.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, with higher ratings assigned for longer time periods of incapacitating episodes.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks.  38 C.F.R. § 4.71a, DC 5243.  

Moreover, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Considering first the period prior to March 12, 2015, the Board finds the preponderance of the evidence to be against an initial rating in excess of 10 percent for this period.  

On VA general medical examination in September 2009, the Veteran reported tenderness of the paraspinal muscles.  Range of motion testing indicated forward flexion to 80 degrees, extension to 10 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation also to 30 degrees bilaterally.  No additional limitation of motion was noted with repetitive motion, and or as due to pain, fatigue, weakness, lack of endurance, or incoordination.  X-rays of the thoracolumbar spine indicated minimal degenerative changes.  The final diagnoses were of degenerative joint disease and degenerative disc disease of the thoracolumbar spine.  

Outpatient treatment records indicate the Veteran has reported chronic low back pain.  In January 2012, he underwent a course of physical therapy with good results.  He also reported radiation of his pain into the buttocks at that time but denied pain further into the lower extremities.  On physical examination, range of motion testing was within normal limits.  

In an April 2013 VA examination, the Veteran reported an increase in his low back pain, especially with use.  Some radiation of his pain into his buttocks and right thigh was also reported.  Occasional use of a back brace was reported by the Veteran.  On physical evaluation, some pain to palpation was noted by the examiner.  Range of motion testing indicated forward flexion to 90 degrees, with pain at 90 degrees, extension to 20 degrees, with pain at 20 degrees, lateral flexion to 20 degrees bilaterally, with pain at 20 degrees, and lateral rotation to 30 degrees bilaterally, with pain at 30 degrees.  

No additional limitation of motion was noted with repetitive motion, and no additional limitation of motion was noted to result from pain, fatigue, weakness, lack of endurance, or incoordination.  Muscle strength, reflexes, and sensory response of the lower extremities were all within normal limits.  Straight leg raising was negative bilaterally.  The Veteran denied radiculopathy and the examiner indicated no evidence of nerve root involvement or other neurological impairment.  

Thus, based on the above, the Veteran displayed forward flexion to 60 degrees or more, and combined range of motion of the thoracolumbar spine of 120 degrees or more at all times during the period prior to March 12, 2015.  Additionally, no examiner found any additional limitation of motion resulting from such factors as pain, pain on use, fatigue, weakness, lack of endurance, or incoordination, as would support a higher evaluation.  Thus, an increased initial rating on that basis is not warranted.  See DeLuca, 8 Vet. App. at 202.  

The Veteran has also not displayed muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Finally, in the May 2015 informal hearing presentation, he indicated that the rating assigned prior to March 12, 2015, was "correct according to the VA rating schedule."  

Next, the record does not reflect incapacitating episodes totaling at least two weeks in the prior 12 months, as would warrant a higher evaluation.  Thus, an initial rating in excess of 10 percent prior to March 12, 2015, for a lumbosacral strain must be denied.  Finally, the Board has considered whether a separate rating based on neurological impairment is warranted; because, however, the evidence does not reflect any deficits in muscle or motor strength, reflexes, or sensory response of the lower extremities, a separate compensable rating on that basis is not warranted.  

Considering next the period commencing March 12, 2015, the preponderance of the evidence is against a rating in excess of 40 percent.  Most recently, the Veteran was afforded a VA orthopedic examination in March 2015.  He reported recurrent low back pain, especially with use.  Motor strength, reflexes, and sensation of the lower extremities were all within normal limits.  It was noted that a December 2014 EMG study was within normal limits.  On range of motion testing, the Veteran exhibited forward flexion to 80 degrees, extension to 20 degrees, lateral flexion to 25 degrees on the right and 30 degrees on the left, and lateral rotation to 30 degrees bilaterally.  No additional limitation of motion was noted to result with repetitive motion.  

The examiner further stated that due to pain, weakness, fatigability, and other functional loss, the Veteran had forward flexion to 30 degrees, extension to 10 degrees, lateral flexion to 20 degrees on the right and 30 degrees on the left, and lateral rotation to 15 degrees bilaterally.  Radiculopathy was noted by the examiner, with moderate to severe pain on the right and mild paresthesias and/or dysesthesias on the left.  Moderate numbness on the left was also reported by the Veteran.  The examiner found no evidence of ankylosis or intervertebral disc syndrome.  

Thus, based on the above, the preponderance of the evidence weighs against a rating in excess of 40 percent.  At all times of record after March 12, 2015, the Veteran has displayed some range of motion of the lumbosacral spine, indicating he does not have unfavorable ankylosis or the functional equivalent thereof.  He has also not exhibited IVDS which results in incapacitating episodes totaling six weeks or more during the prior 12 months.  

Regarding entitlement to a separate rating based on neurological impairment resulting from the Veteran's lumbosacral strain, the Board notes he was granted a separate compensable rating of 20 percent effective March 12, 2015, for sciatic nerve pain resulting from degenerative disc disease and degenerative joint disease of the thoracolumbar spine.  This rating was made under DC 8520, for impairment of the sciatic nerve, which provides a 20 percent rating for moderate impairment and a 40 percent rating for moderately severe impairment.  

As the Veteran's impairment of the sciatic nerve results in pain on the right and paresthesias and/or dysesthesias on the left, the Board finds a higher evaluation is not warranted for this disability, as more than moderate impairment has not been demonstrated.  See 38 C.F.R. § 4.124a, DC 8520.  Strength and reflexes of the lower extremities are still within normal limits, and he is able to ambulate without difficulty.  

Finally, as the Veteran has displayed a similar level of impairment during the entirety of this appeal, staged ratings in excess of those already awarded are not warranted at the present time.  See Hart, 21 Vet. App. at 505.  

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of referral for an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain and limitation of motion, are "like or similar to" those explicitly listed in the rating criteria for the spine, which considers symptoms such as pain, stiffness, aching, and limitation of motion.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his thoracolumbar spine disability is more severe than is reflected by the assigned ratings.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In conclusion, the preponderance of the evidence is against an initial rating in excess of 10 percent prior to March 12, 2015, and in excess of 40 percent thereafter for a lumbosacral strain.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the appeal is denied.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   An initial notice letter was sent to the Veteran in July 2009, prior to the initial adjudication of the issue on appeal.  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability rating assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Further, the Veteran was afforded VA medical examinations on several occasions, most recently in March 2015.  In each of the examinations, the examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds the examinations to be adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 10 percent for a lumbosacral strain prior to March 12, 2015, is denied.  

A rating in excess of 40 percent for a lumbosacral strain since March 12, 2015, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


